     Case 15-15500          Doc 70 Filed 10/18/18 Entered 10/18/18 11:15:26                 Desc Main
                                     Document     Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                        CHICAGO DIVISION


In re:
                                                                       Chapter 13
John William Bovenzo
Susan Bovenzo                                                          Case No. 15-15500
aka Susan Trbovic
                                                                       Hearing on 11/02/2018 at 10:30 a.m.
               Debtor(s).


                                          NOTICE OF MOTION

         PLEASE TAKE NOTICE that on November 02, 2018 at 10:30 a.m., or as soon thereafter as
 counsel may be heard, I shall appear before the Honorable Judge Pamela S. Hollis or any judge sitting in
 her stead, in the courtroom usually occupied by her in Joliet City Hall, 150 West Jefferson Street, 2nd
 Floor, Joliet, Illinois 60432, and moved to present the attached motion.
                                                                            /s/Diana Carpintero


                                      CERTIFICATE OF SERVICE


         I hereby certify that on October 18, 2018, a copy of the foregoing Motion and accompanying
  Notice of Motion was filed electronically. Notice of this filing will be sent to the following parties
  through the Court’s Electronic Case Filing System. Parties may access this filing through the Court’s
  system.

  Joseph S Davidson
  Attorney for Debtors
  jdavidson@sulaimanlaw.com

  Charles L. Magerski
  Attorney for Debtors
  cmagerski@sulaimanlaw.com

  Glenn B Stearns
  mcguckin_m@lisle13.com
  Trustee

  Patrick S Layng
  US Trustee
  USTPRegion11.ES.ECF@usdoj.gov
  Case 15-15500         Doc 70    Filed 10/18/18 Entered 10/18/18 11:15:26        Desc Main
                                    Document     Page 2 of 5

       I further certify that on October 18, 2018, a copy of the foregoing Motion and accompanying
Notice of Motion was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

John William Bovenzo
173 South Palmer Drive
Bolingbrook, IL 60490

Susan Bovenzo
aka Susan Trbovic
173 South Palmer Drive
Bolingbrooke, IL 60490
                                                         /s/ Paul Eguez



Marinosci Law Group
134 N LaSalle, Suite 1900
Chicago, IL 60602
312-940-8580; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com
     Case 15-15500           Doc 70 Filed 10/18/18 Entered 10/18/18 11:15:26            Desc Main
                                      Document     Page 3 of 5
                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                         CHICAGO DIVISION


In re:
                                                                    Chapter 13
John William Bovenzo
Susan Bovenzo                                                       Case No. 15-15500
aka Susan Trbovic
                                                                    Hearing on 11/02/2018 at 10:30 a.m.
                Debtor(s).


          MOTION FOR RELIEF FROM THE AUTOMATIC STAY (REAL PROPERTY)

     U.S. Bank Trust National Association, as Trustee of the Tiki Series III Trust (“Movant”) hereby

 moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic stay with respect to

 certain real property of the Debtor(s) having an address of 173 S Palmer Drive, Bolingbrook, IL

 60490 (the “Property”). The Required Statement is attached hereto as Exhibit 1, in accordance with

 Local Rule 4001-1. In further support of this Motion, Movant respectfully states:


     1. A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect to

 the Debtor(s) on April 30, 2015.

     2.    Debtor’s Chapter 13 Plan was confirmed on September 25, 2015 and modified on October

 06, 2017.

     3. The Debtor(s) has/have executed and delivered or is/are otherwise obligated with respect to

 that certain promissory note in the original principal amount of $185,158.00(the “Note”). A copy of

 the Note is attached hereto as Exhibit 2. Movant is an entity entitled to enforce the Note.

     4. Pursuant to that certain Mortgage (the “Mortgage”), all obligations (collectively, the

 “Obligations”) of the Debtor(s) under and with respect to the Note and the Mortgage are secured by

 the Property. A copy of the Mortgage is attached hereto as Exhibit 3.

     5. As of September 04, 2018 the outstanding amount of the Obligations is: $185,466.96.
       Case 15-15500                          Doc 70
                                     Filed 10/18/18 Entered 10/18/18 11:15:26 Desc Main
                                       Document      Page 4 of 5
       6. In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested herein, Movant has incurred $850.00 in legal

fees and $181.00 in costs. Movant reserves all rights to seek an award or allowance of such fees and

expenses in accordance with applicable loan documents and related agreements, the Bankruptcy

Code and otherwise applicable law.

       7. The following chart sets forth the number and amount of postpetition payments due pursuant

to the terms of the Note that have been missed by the Debtor(s) as of September 04, 2018:


Number of         From                                         To           Monthly                Total Amounts
Missed/Delinquent                                                           Payment                Delinquent
Payments                                                                    Amount

9                                          01/01/2018          09/01/2018   $1,949.62              $17,546.58


Less postpetition partial payments:                                                                  ($1,504.44)




                                                                                                    Total: $16,042.141


       8. The estimated market value of the Property is $248,368.00. The basis for such valuation is

Schedule A of the Debtor(s)’ Chapter 13 Petition.

       9. Upon information and belief, the aggregate amount of encumbrances on the Property listed

in the Schedules or otherwise known, including but not limited to the encumbrances granted to

Movant, is $257,679.96.

       10. Cause exists for relief from the automatic stay for the following reasons:

                      (a) Movant’s interest in the Property is not adequately protected.

                      (b) Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor(s) has/have no equity in the Property;

and pursuant to § 362(d)(2)(B) the Property is not necessary for an effective reorganization.
                                                            
1
  The total set forth in this paragraph represents only the postpetition principal, interest, and escrow (if any) amounts
that are, as of September 04, 2018, due but not paid, less any partial payments or suspense balance. It cannot be relied
upon as a payoff or reinstatement amount. The exact postpetition reinstatement amount is available from counsel for
Movant upon request. 
    Case 15-15500        Doc 70
                           Filed 10/18/18 Entered 10/18/18 11:15:26 Desc Main
                              Document         Page 5 of 5
    WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay

and granting the following:

    1. Relief from the stay allowing Movant (and any successors or assigns) to proceed under

applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

    2. That the Order be binding and effective despite any conversion of this bankruptcy case to a

case under any other chapter of Title 11 of the United States Code.

    3. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

    4. Movant further requests that upon entry of an order granting relief from stay, it be exempted

from further compliance with Fed. Rule Bankr. P. 3002.1 in the instant bankruptcy case.

    5. For such other relief as the Court deems proper.

                                                            Respectfully submitted,

                                                            /s/ Diana Carpintero________
                                                            Attorney for Movant


Marinosci Law Group, P.C.
134 N. LaSalle St., Suite 1900
Chicago, IL 60602
312-940-8580; Fax: 401-234-5130
ILWIBK@mlg-defaultlaw.com


 
